UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-6286



DAVID L. CARTER,

                                                Petitioner - Appellant,

          versus


KATHLEEN SAWYER,

                                                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-02-635-5-HC-H)


Submitted:   October 9, 2003                 Decided:   October 17, 2003


Before LUTTIG, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David L. Carter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David Carter appeals the district court orders and judgment

summarily dismissing his 28 U.S.C. § 2241 (2000) action and denying

his motion for reconsideration.       After reviewing the record, we

find Carter failed to state a claim for relief.      Accordingly, we

affirm. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                            AFFIRMED




                                  2